STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re BARROS/McEACHERN/STURMAN,                                      September 8, 2015
Minors.
                                                                     No. 325753
                                                                     Washtenaw Circuit Court
                                                                     Family Division
                                                                     LC Nos. 13-000003-NA;
                                                                             13-000004-NA;
                                                                             13-000005-NA


Before: BORRELLO, P.J., and HOEKSTRA and O’CONNELL, JJ.

PER CURIAM.

       Respondent-mother, S. Law, appeals as of right the trial court’s order terminating her
parental rights to three of her four minor children under to MCL 712A.19b(3)(c)(i) (the parent is
not reasonably likely to rectify the conditions leading to adjudication), (g) (the parent has failed
to provide the children with proper care and custody), and (j) (the children are likely to be
harmed if returned to the parent’s home). We affirm.

                                 I. FACTUAL BACKGROUND

        Law has a lengthy history with the Department of Health and Human Services (DHHS)
that included around 60 referrals. DHHS removed the children from Law’s home in 2010.
DHHS returned the children to the home, but again petitioned for their removal in December
2012. DHHS alleged that in June 2012, one of the children drove her vehicle through the garage
wall while high on marijuana, and in December 2012 Law left her younger son in the care of a
sex offender. Amended petitions alleged that Law tested positive for marijuana and cocaine in
February 2013, and that Law was involved in an altercation and made poor choices regarding the
people she allowed in her home.

       After a jury determined that the children came within the court’s jurisdiction, it placed
the three youngest children with their maternal grandmother. However, by June 2013, the
maternal grandmother indicated that she could not care for Law’s two sons. Shana Chapman, the
children’s caseworker, testified that Law was not participating in drug screens. In September
2013, Chapman reported that Law continued to miss drug screens and test positive for substances
and alcohol. Chapman also testified that parenting time was difficult because Law would not
appear, appear late, or discuss inappropriate topics with the children.



                                                -1-
        By April 2014, Law had not demonstrated progress with services. DHHS petitioned the
trial court to terminate Law’s parental rights. In July 2014, a guardianship was initiated for
Law’s oldest daughter. The guardianship was ultimately successful, and the trial court
terminated its jurisdiction over her. The younger son was placed with his father, and the older
son and younger daughter were placed in a residential facility, from which they were later moved
to a foster home.

        The trial court took extensive evidence at termination hearings in December 2014 and
January 2015. According to Chapman, Law was diagnosed with opiate dependence and
marijuana abuse in May 2013. Law had participated in a substance abuse program in jail and,
after an unsuccessful inpatient treatment program from which she was discharged for having an
altercation with another person in treatment, she successfully completed an inpatient treatment
program in September 2014. However, Law continued to miss drug tests and to test positive for
amphetamines and opiates. Chapman also testified that Law had six addresses over the past two
years and was presently in a “squatter” home. Chapman opined that Law did not benefit from
her treatment plan.

        According to Chapman, the younger son was living with his father in a structured
environment that provided stability. The older son had behavior, emotional, and academic
issues. After an unsuccessful foster home placement, he was placed in a residential facility. In
December 2014, the older son left the facility, and his whereabouts were unknown until he was
found during the termination hearing. The youngest daughter had behavior problems and
ADHD. She was in a foster home and required stability.

        Chapman testified that Law is strongly bonded with her children. However, her bond
with the older son was unhealthy because the older son “tends to be like a parent,” and Law
encouraged the son to run away from his placement. According to Ashley Lucas, Law’s
parenting time supervisor, the only month Law was on time to all of her visits was October 2014.
Law could not handle all of the children at one time. Law talked about inappropriate topics with
the children, would not discipline them or address inappropriate behaviors, and did not plan
activities for them.

        The trial court found that Law had clearly not benefitted from her service plan. It also
found that DHHS was very dedicated in attempting to provide services over a sustained period of
time, but that Law had not complied with the services. According to the trial court’s findings,
Law was “in a state of chaos,” and that chaos had spilled over to Law’s children. Law gave her
children, particularly the oldest son, poor advice and had an unhealthy connection with them.
Law had poor performance on the drug screening, Law’s housing situation seemed “made up on
the spot and absolute continued chaos,” and her environment was dangerous for a child.
Ultimately, the trial court found that DHHS had proved MCL 712A.19b(3)(c)(i), (g), and (j) by
clear and convincing evidence.

        The trial court also found that terminating Law’s parental rights was in the children’s best
interests. It found that Law’s bond with her oldest son was unhealthy, and that Law’s bond with
the other children was not completely healthy. Terminating Law’s parental rights to the oldest
son, even though he would be placed with a relative, was necessary so that Law could not
“sabotage” him further. Regarding the youngest son, the trial court noted that the call was more

                                                -2-
difficult, but a custody order to protect the son would have to be so restrictive as to unworkable
and it would not prevent Law from “undermin[ing] attempts to help her children in a healthy
way.” The trial court also considered the youngest daughter and found that termination was in
her best interests.

                                II. STANDARDS OF REVIEW

        The trial court must order the parent’s rights terminated if it finds from a preponderance
of evidence that termination is in the children’s best interests. In re Olive/Metts Minors, 297
Mich. App. 35, 40; 823 NW2d 144 (2012); In re Moss, 301 Mich. App. 76, 83; 836 NW2d 182
(2013). This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination. MCR 3.977(K); Olive/Metts, 297 Mich
App at 40. We review for clear error the trial court’s determination regarding the children’s best
interests and whether it failed to address a significant difference between the children’s best
interests. In re White, 303 Mich. App. 701, 716; 846 NW2d 61 (2014). The trial court has clearly
erred if we are definitely and firmly convinced that it has made a mistake. Id. at 709-710.

                                III. STATUTORY GROUNDS

       Law contends that the trial court erred when it found that statutory grounds supported
terminating her parental rights because she was participating in treatment to address her drug
abuse issues. We disagree.

        MCL 712A.19b(3)(c)(i) provides that the trial court may terminate a parent’s rights if
there is clear and convincing evidence that:

       [t]he conditions that led to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

This statutory ground exists when the conditions that brought the children into foster care
continue despite time to make changes and the opportunity to take advantage of services. White,
303 Mich. App. at 710. Children should not be forced to wait for long periods for “the mere
possibility of a radical change in [the parent’s] life.” In re Williams, 286 Mich. App. 253, 273;
779 NW2d 286 (2009).

       MCL 712A.19b(3)(g) provides that the trial court may terminate a parent’s rights if

       [t]he parent, without regard to intent, fails to provide proper care or custody for
       the child and there is no reasonable expectation that the parent will be able to
       provide proper care and custody within a reasonable time considering the child’s
       age.

And MCL 712A.19b(3)(j) provides that the trial court may terminate parental rights if

       [t]here is a reasonable likelihood, based on the conduct or capacity of the child’s
       parent, that the child will be harmed if he or she is returned to the home of the
       parent.

                                               -3-
A parent’s failure to comply with his or her service plan is evidence that the parent will not be
able to provide a child with proper care and custody and that the child may be harmed if returned
to the parent’s home. White, 303 Mich. App. at 710-711.

        In this case, the record amply demonstrates that, despite time and the opportunity to make
changes to her life, Law did not benefit from her case service plan. The plan was designed to
address her substance abuse and housing issues, but Law continued to use drugs, failed to benefit
from a variety of substance abuse services, and proved unable to maintain stable housing. Law
complied with or attempted to comply with some portions of her service plan, but we are not
definitely and firmly convinced that the trial court made a mistake when it found that returning
the children to Law’s home would subject them to unsafe conditions.

                          IV. THE CHILDREN’S BEST INTERESTS

        Law contends that the trial court clearly erred when it determined that termination was in
the children’s best interests. We disagree.

        “The trial court should weigh all the evidence available to determine the children’s best
interests.” White, 303 Mich. App. at 713. The court should consider a wide variety of factors. Id.
at 713. Among other things, these factors may include the child’s bond to the parent, the
parent’s parenting ability, the child’s need for stability, the parent’s compliance with his or her
case service plan, the parent’s visitation history with the child, and the child’s well-being while
in care. Id. at 714. The trial court should address significant differences between the children’s
best interests, but it need not make redundant, individual factual findings. Id. at 715-716. The
trial court should explicitly address whether the children were placed with relatives. Olive/Metts,
297 Mich. App. at 43.

         In this case, the trial court strongly considered the children’s needs for safety and
stability. It found that the children would not be safe or stable with Law. The record supported
this finding, since Law had a history of engaging in violent conduct, unstable housing, and illegal
drug use. Law continued to test positive for substances after two treatment programs, including
one in-patient program. There was no indication that Law’s conduct was improving or would
improve in the future.

       The trial court also considered the bond between the children and Law. It found that they
were bonded, but that the bond was not healthy. Even if the parent and children are strongly
bonded, if there is a serious dispute about whether a parent has a healthy bond with the children,
termination may be in the children’s best interests. See In re CR, 250 Mich. App. 185, 196-197;
646 NW2d 506 (2001), overruled in part on other grounds by In re Sanders, 495 Mich. 394, 422-
423 (2013). Again, the record supports the trial court’s finding. Law encouraged her older son
to engage in behavior to subvert DHHS’s placement decisions. She also engaged in
inappropriate talk with the children during parenting time.

        Next, the trial court found that Law’s progress on her case service plan was poor. The
trial court noted that Law was prepared to blame everyone but herself for her children’s living
conditions and that she was not committed to change. It also considered the children’s wellbeing
while in placements and found that the younger son and daughters were doing well in their

                                                -4-
placements. The oldest son was not, but that was at least partially attributable to Law’s
influence. Chapman’s testimony supported these findings.

        Finally, contrary to Law’s assertion, the trial court did address the best interests of the
children individually: the trial court discussed specifics of each child by name, noted which
children were placed with relatives, and how their placements affected its decisions. Law’s
assertion that the trial court did not consider the best interests of each child is baseless.

       We are not definitely and firmly convinced that the trial court made a mistake when it
found that terminating Law’s parental rights was in the children’s best interests. The trial court
considered a variety of factors and the record evidence available, which supported its findings.
We conclude that the trial court did not clearly err by terminating Law’s parental rights.

       We affirm.

                                                            /s/ Stephen L. Borrello
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Peter D. O’Connell




                                                -5-